Citation Nr: 1603987	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  11-16 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral tinnitus.

3. Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

4. Entitlement to service connection for a seizure disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with alcohol abuse and/or type II diabetes mellitus. 

5. Entitlement to service connection for peptic ulcer disease, to include as due to exposure to herbicides or as secondary to service-connected PTSD with alcohol abuse.  

6. Entitlement to an initial disability rating in excess of 10 percent for type II diabetes mellitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to May 1968 with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In his June 2011 VA Form 9, the Veteran requested a Travel Board hearing.  Later in June 2011, he withdrew his request for a hearing before a member of the Board.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2015). 

The issues of entitlement to service connection for hypertension, a seizure disorder, and peptic ulcer disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has bilateral hearing loss that began during active service or is related to an incident of service. 

2. The preponderance of the evidence of record shows that the Veteran's currently diagnosed bilateral tinnitus is related to his bilateral hearing loss.  

3. During the appeal period, the Veteran's type II diabetes mellitus has been controlled by diet only.  


CONCLUSIONS OF LAW

1. The Veteran's bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2. The Veteran's bilateral tinnitus is proximately due to his service-connected bilateral hearing loss.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

3. The criteria for an initial disability rating in excess of 10 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Because the Board is granting service connection for bilateral hearing loss and bilateral tinnitus, any further development or notification action under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the Veteran with regard to these issues.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  

With regard to the Veteran's claim for an initial disability rating in excess of 10 percent for type II diabetes mellitus, VA has met all statutory and regulatory notice and duty to assist provisions set forth in the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Prior to initial adjudication, March 2008 and September 2008 letters satisfied the duty to notify provisions with regard to a service connection claim.  This appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, Social Security Administration (SSA) records, and indicated private medical records have been obtained.  

The Veteran was afforded a VA diabetes mellitus examination in October 2008.  The VA examination is adequate because it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and complaints, and because it describes his type II diabetes mellitus in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

In November 2015, the Veteran's representative argued that the October 2008 diabetes examination is stale by "VA standards," and that a new examination is needed.  VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2014).  Examinations will be requested whenever VA determines that there is a need to determine the current severity of a disability.  38 C.F.R. § 3.159 (2015).  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability and the available evidence is too old or that the current rating may be incorrect.  See Weggenmann, 5 Vet. App. at 284; Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  

As will be discussed below, in order to be assigned a higher rating for type II diabetes mellitus, the evidence must show that the Veteran takes medication for this condition.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).  Neither the Veteran nor his representative have asserted that he takes diabetes medication and the medical evidence of record subsequent to the October 2008 VA examination continues to show that his diabetes is controlled by diet only.  Neither the Veteran nor his representative have asserted that his diabetes has become worse since October 2008, his representative has only argued that the VA examination is stale solely based upon its age.  Additionally, the record does not show, nor does the Veteran assert, that he has developed complications from diabetes mellitus.  Remand for a new examination is not warranted in this case.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Bilateral hearing loss and tinnitus are chronic conditions set forth in 38 C.F.R. § 3.309(a).  Therefore, the theory of continuity of symptomatology is applicable in this case.  38 C.F.R. § 3.303(a),(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

A. Bilateral Hearing Loss

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran underwent a VA examination in November 2008.  His pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
95
95
LEFT
10
10
25
85
100

The average pure tone threshold was 58 in the right ear and 55 in the left ear.  His word recognition score using the Maryland CNC test was 92 percent in the right ear and 88 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.  The Veteran's hearing loss meets the definition of a disability as set forth in 38 C.F.R. § 3.385.  The first element of a service connection claim is satisfied.  Shedden, 381 F.3d at 1166-67.

The Veteran's military occupational specialty was a field artillery crewmember.  He has credibly asserted that he was exposed to noise in service.  The Board concedes that he was exposed to loud noise as a result of working with artillery.  The second element of a service connection claim is satisfied.  Id.  

The November 2008 VA examiner found that the Veteran had normal hearing on entry into service except for mild hearing loss at 6000 Hz.  However, the examiner concluded that the Veteran's hearing loss was more likely due to 18 years of post-service occupational industrial noise exposure instead of exposure to artillery noise in service.  

In March 2011, the Veteran underwent a second VA audiology examination.  The March 2011 examiner explained that the November 2008 examiner "misinterpreted" the results of the Veteran's entry audiogram and recorded them erroneously.  The examiner explained that the November 2008 examiner incorrectly recorded the lower level of the excursion widths on the automatic audiogram, which is "... a critical difference because it means the difference between the [V]eteran having a minimal NIOSH shift at 4000 Hz in both ears upon separation or NOT having a minimal NIOSH shift at 4000 Hz in both ears. It was this [c]linician's opinion there was NO permanent NIOSH shift at 4000 Hz in either ear upon separation."  The March 2011 examiner's explanation of the November 2008 examiner's error diminishes the probativity of the November 2008 negative opinion.  

The March 2011 examiner provided a negative opinion because there was no statistically significant permanent decrease in hearing in service.  The examiner concluded that any hearing loss the Veteran may have experienced in service was "...only temporary in nature," and explained that, "[r]esearch studies have shown that hazardous noise exposure has an immediate effect on hearing, and it is usually temporary at first.  It does not have a delayed onset nor is it progressive or cumulative."  The examiner noted that in November 2008, the Veteran reported hearing loss beginning approximately 30 years prior, but was discharged from service more than 40 years prior.  

The March 2011 examination report provides probative evidence against the Veteran's claim.

A March 1986 record from Dr. R. H., a private physician, noted that the Veteran had "marked" high frequency hearing loss which suggested noise exposure.  There are no available medical records prior to the mid-1980s.  

In August 2009, the Veteran and his spouse asserted that his hearing loss was present when he returned from the Republic of Vietnam.  His spouse stated that he was unable to hear fire alarms.  The Veteran asserted that his civilian job required the use of hearing protection.  In his June 2011 VA Form 9, the Veteran again reiterated that his post-service job required earing protection and that he used ear plugs for 23 years.  

The Veteran is competent to state that he had problems hearing when he returned from the Republic of Vietnam.  His spouse is competent to discuss her observations of the Veteran's hearing difficulty.  Layno v. Brown, 6 Vet. App. 465 (1994).  There is nothing in the record to show that the Veteran and his spouse's assertions are not credible.  See Barr, 21 Vet. App. at 308.  As discussed above, sensorineural hearing loss is a chronic disability set forth in 38 C.F.R. § 3.309 (a).  The Veteran and his spouse have credibly asserted that his hearing loss began after his return from the Republic of Vietnam and has continued since that time.  The Veteran and his spouse's lay evidence provides probative evidence in support of his claim.  

The Board finds that the March 2011 VA opinion and the August 2009 lay statements are in relative equipoise.  Therefore, the Veteran prevails.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  Affording the Veteran the benefit of the doubt, service connection for bilateral hearing loss is granted based upon continuity of symptomatology.  38 C.F.R. § 3.303 (a), (b) (2015); see also Walker, 708 F.3d 1331.  

B. Bilateral Tinnitus

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b) (2015); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has been diagnosed with bilateral tinnitus.  The first element of a secondary service connection claim is satisfied.  Wallin, 11 Vet. App. at 512.  The Board grants service connection for bilateral hearing loss in this decision, satisfying the second element of a secondary service connection claim.  Id.  The March 2011 VA examiner noted that hearing loss is the most common cause of tinnitus.  There is nothing in the record that contradicts this statement.  The nexus element of a secondary service connection claim is satisfied.  Id.  

The Board finds that the preponderance of the evidence is in favor of service connection for bilateral tinnitus on a secondary basis.  38 U.S.C.A. § 5107(b) (West 2014).  Service connection for bilateral tinnitus is granted.  38 C.F.R. § 3.310 (2015).  

The Veteran has asserted additional theories of service connection for tinnitus.  However, they need not be addressed due to the favorable determination with regard to this issue.  

III. Increased Initial Disability Rating for Type II Diabetes Mellitus

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in February 2008.  

The Veteran's type II diabetes mellitus was assigned an initial 10 percent evaluation under Diagnostic Code 7913.  A 10 percent is warranted under Diagnostic Code 7910 when diabetes mellitus is manageable by restricted diet only.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).  A 20 percent rating is warranted for diabetes mellitus that requires insulin and a restricted diet, or; an oral hypoglycemic agent and a restricted diet.  Id.  

The rating of diabetes mellitus under Diagnostic Code 7913 includes successive rating criteria, whereby the evaluation of each higher rating includes the criteria of each lower rating, such that if a component is not met at any one level, a veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); see also Melson v. Derwinski, 1 Vet. App. 334 (1991).  If disability rating criteria are written in the conjunctive, "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation" and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria.  See Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013).  

In this case, in order for a 20 percent rating to be granted the Veteran must be on a restricted diet and either (1) require insulin treatment or (2) require an oral hypoglycemic agent.  38 C.F.R. § 4.119 (2015).  The "insulin" treatment requirement in Diagnostic Code 7913 "...clearly requires that the [V]eteran is administered insulin."  See Middleton, 727 F.3d at 1176.  A higher rating may not be assigned based upon administration of another medical compound or pharmaceutical agent that is not insulin.  

The record clearly shows that the Veteran follows a diabetic diet.  However, the record does not show that he has taken any medication for his diabetes during the appeal period.  He was diagnosed with diabetes in 2004 and prescribed metformin in September 2005.  However, in January 2008, prior to the date that service connection was awarded, a VA physician noted that the Veteran had "mild" diabetes mellitus that was diet-controlled, and "[a]pparently he lost some weight and then anti-diabetic medications were stopped."  At his October 2008 VA examination, the examiner stated that he did not take any medication.  At his November 2008 VA audiology examination, diabetic medications were not included on his medication list.  A January 2009 VA treatment record noted that his diabetes was controlled by diet only.  A March 2010 medication list did not include diabetes medication.  At his March 2011 VA audiology examination, diabetic medications were not included on his medication list.  The Veteran's treatment records do not show that he has taken insulin or an oral hypoglycemic medication for his diabetes during the appeal period.  He has not submitted any lay evidence asserting that he takes medication for his diabetes.  Because the evidence shows that the Veteran's diabetes is controlled by diet only, and that he has not taken medication during the appeal period, a 20 percent rating is not warranted.  38 C.F.R. § 4.119 (2015).  

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913 at Note 1 (2015).  In this case, the evidence does not show that the Veteran has any complications of diabetes mellitus.  At his October 2008 VA examination, the examiner found that the Veteran had no visual problems due to his diabetes mellitus.  The examiner noted that the Veteran had numbness in his hands and feet, but did not find that this symptom was related to diabetes nor did he diagnose peripheral neuropathy.  None of the other medical evidence of record shows that the Veteran has complications of diabetes mellitus, nor has he so asserted.  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's type II diabetes mellitus does not more closely approximate a 20 percent rating under the applicable Diagnostic Code.  38 C.F.R. § 4.7 (2015).  Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3 (2015).  The Veteran's symptoms from type II diabetes mellitus have not met the criteria for a higher rating at any time since the effective date of his award, so the Board may not stage his rating.  Fenderson, 12 Vet. App. at 125-26. 

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's diabetes mellitus are contemplated by the schedular criteria set forth in Diagnostic Code 7913.  His diabetes mellitus requires him to follow a diabetic diet, which is specifically contemplated by the 10 percent criteria in Diagnostic Code 7913.  38 C.F.R. § 4.119 (2015).  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected diabetes mellitus, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

The Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

When entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In this case, the Veteran asserts that he is unemployable as a result of his nonservice-connected seizure disorder as opposed to a currently service-connected disability.  Further consideration of entitlement to TDIU as part of his increased rating claim is not required.  


ORDER

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for bilateral tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial disability rating in excess of 10 percent for type II diabetes mellitus is denied.


REMAND

Remand is necessary in this case for the following reasons.

With regard to hypertension, the Veteran served in the Republic of Vietnam during the Vietnam era.  Therefore, he is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2014); 38 C.F.R. § 3.307(a)(6) (2015).  Hypertension is not a disease associated with exposure to herbicides as set forth by VA regulations.  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. § 3.309(e) (2015).  

However, the National Academy of Sciences (NAS) has placed hypertension in the category of "limited or suggestive evidence of an association" with exposure to herbicides.  See e.g., Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81,332, 81,333 (December 27, 2010) (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.'  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.").  This was reiterated again in Update 2010.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id., at 83.  In this case, the NAS Updates, as noted in the Federal Register, satisfy the third element set forth in McLendon, and a VA examination is needed.  

With regard to the seizure disorder claim, the Veteran underwent a VA examination in conjunction with his PTSD claim in June 2011.  The examiner found that the Veteran had seizures due to his alcohol abuse, which was the result of his service-connected PTSD.  However, in September 2011, a VA examiner specifically stated that the evidence did not support a conclusion that the Veteran's claimed seizure disorder was caused by alcohol consumption.  The September 2011 VA examiner stated that alcohol withdrawal seizures are "...acute status post withdrawal of alcohol and do not last for years."  In December 2011, another VA examiner stated that the Veteran's seizures were not due to alcohol because he had spells while he was consuming alcohol at the same level as he usually did.  The examiner stated that it was "possible" that the Veteran was having partial complex seizures.  

There is medical evidence from the mid-1980s through the early 1990s addressing the Veteran's symptoms.  Some medical evidence notes a seizure disorder by history.  However, some records question whether the Veteran has a seizure disorder.  For example, in March 1986, Dr. C. H. at Hackley Medical Center stated, "[i]t does not sound like seizure disorders...."  In August 1986, Dr. R. P. stated that a source for the Veteran's episodes of dizziness and nausea could not be found and, "[w]hile the thought of complex partial seizures was entertained, we could not find any evidence for definite seizure disorder."  

Based upon the evidence of record, it is not possible for the Board to determine (1) whether a seizure disorder is present and (2) whether it is related to his service-connected PTSD with alcohol abuse.  Another examination is needed.  McLendon, 20 Vet. App. 79.  

With regard to peptic ulcer disease, in February 1986, Dr. C. H. stated that the Veteran's ulcers were "possibly" related to alcohol abuse.  This statement satisfies the third element set forth in McLendon, and an examination is needed.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician for his hypertension.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension began during active service, is related to an incident of service, or is directly caused by exposure to herbicides.  It is not sufficient for the examiner to conclude that hypertension is not directly caused by exposure to herbicides because it is not on the list of diseases and conditions presumptively linked to herbicide exposure.  

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Schedule the Veteran for an examination with an appropriate clinician for his seizure disorder.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. Private medical records from the Hackley Medical Center and the Mayo Clinic from 1986 through 1991.  

ii. A September 1991 statement from Dr. I. L. discussing whether the Veteran's spells were due to anxiety or were seizures.  

iii. VA treatment records from January 2008 and September 2008 discussing the Veteran's history of seizures and subsequent normal EEG.  

iv. The reports of the June 2011, September 2011, and December 2011 VA examinations.  

v. The Veteran's representative's November 2012 argument that his seizure disorder was caused by either alcoholism or diabetes mellitus.  

c. The examiner must determine whether the Veteran has a seizure disorder and provide the relevant diagnoses.  

d. Then, the examiner must provide opinions as to the following: 

i. Whether it is at least as likely as not (50 percent or greater probability) that the seizure disorder was proximately due to or the result of the Veteran's service-connected PTSD with alcohol abuse and/or type II diabetes mellitus.

ii. Whether it is at least as likely as not that the seizure disorder was aggravated beyond its natural progression by his service-connected PTSD with alcohol abuse and/or type II diabetes mellitus.

iii. If the examiner determines that the seizure disorder was NOT caused or aggravated by the Veteran's service-connected PTSD with alcohol abuse and/or type II diabetes mellitus, determine whether it is at least as likely as not that the seizure disorder began during active service or is related to any incident of service.

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Schedule the Veteran for an examination with an appropriate clinician for his peptic ulcer disease.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner must provide opinions as to the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peptic ulcer disease was proximately due to or the result of the Veteran's service-connected PTSD with alcohol abuse.

ii. Whether it is at least as likely as not that peptic ulcer disease was aggravated beyond its natural progression by his service-connected PTSD with alcohol abuse.

iii. If the examiner determines that peptic ulcer disease was NOT caused or aggravated by the Veteran's service-connected PTSD with alcohol abuse, determine whether it is at least as likely as not that peptic ulcer disease began during active service or is related to an incident of service, or is directly caused by his exposure to herbicides.  It is not sufficient for the examiner to conclude that peptic ulcer disease is not directly caused by exposure to herbicides because it is not on the list of diseases and conditions presumptively linked to herbicide exposure.  

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


